NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                            2009-3083

                                       MICHELE KELLER,

                                                         Petitioner,

                                                    v.

                          MERIT SYSTEMS PROTECTION BOARD,

                                                         Respondent.

                                          ON MOTION

                Petition for review of the Merit Systems Protection Board in
                                     CH3443080506-I-1.

                                            ORDER
       Upon consideration of Michele Keller's unopposed motion for a 30-day extension

of time, until April 13, 2009, to file her brief,

       IT IS ORDERED THAT:

       The motion is granted.

                                               FOR THE COURT

  MAR 3 1 2009                                 /s/ Jan Horbaly
        Date                                  Jan Horbaly
                                              Clerk                             FILED
                                                                       U.S. COURT OF APPEALS FOR
                                                                          THE FEDERAL CIRCUIT


cc:    Martin S. Hume, Esq.                                                MAR 3 1 2009
       Sara B. Rearden, Esq.
                                                                                 iiüktire
s19                                                                             CLERK